EXHIBIT 10.3

Name: NAME

GMX RESOURCES INC.

SHORT-TERM BONUS AGREEMENT

THIS SHORT-TERM BONUS AGREEMENT (this “Agreement”) is made and entered into
this        day of        , 2012, by and between GMX RESOURCES INC., an Oklahoma
corporation (“Company”), and NAME., an individual natural person (“Recipient”),
with reference to the following circumstances:

A. Recipient is an employee or director of Company, and it is important to
Company that Recipient be rewarded for prior service to Company and encouraged
to remain employed by Company or to continue services as a director.

B. In order to help accomplish the foregoing objective, Company desires to grant
to Recipient a series of cash bonuses payable during 2014, subject to the terms
and conditions of this Agreement.

In consideration of the mutual agreements hereinafter set forth, the parties
agree as follows:

1. Bonuses. Subject to the terms and conditions of this Agreement, Company
hereby agrees to pay to Recipient four (4) consecutive cash bonus awards in the
amount of $00.00 each, ($00.00 total) in each case less any applicable federal,
state or local taxes that Company may be obligated to withhold or pay in
connection with such payments and any other applicable withholdings (each a
“Bonus” and collectively the “Bonuses”), as a short-term incentive bonus to
Recipient. Assuming satisfaction of the conditions described in this Agreement
for payment, the Bonuses shall be earned on the dates set forth below (each a
“Bonus Date”) and shall be paid on Company’s normal payroll dates immediately
following the respective dates on which they are earned, as set forth below:

 

   Payment Date    March 31, 2014    June 30, 2014    September 30, 2014   
December 31, 2014

2. Requirement of Continued Employment; Acceleration on Death or Disability.
Except as provided below, in order to be entitled to receive any Bonus,
Recipient must be employed by Company or continue service as an employee or
director on the applicable Bonus Date for such Bonus, and Recipient shall have
no right or interest whatsoever in any Bonus unless and until the Bonus Date has
occurred and Recipient continues to be employed by Company or to service as a
director. In the event Recipient’s employment with Company (or service as a
director with respect to a Recipient who is solely a director) terminates for
any reason other than death or Recipient becomes disabled, including, without
limitation, any



--------------------------------------------------------------------------------

termination by Company for any reason, Recipient shall have no right to any
Bonus that otherwise would have been earned had Recipient been employed with
Company or served as a director on any Bonus Date occurring after the date of
Recipient’s termination. However, in the event (i) Recipient’s employment or
service as a director with Company terminates due to Recipient’s death or
(ii) Recipient becomes disabled, Recipient (or Recipient’s estate, in the event
of Recipient’s death) shall be deemed to have fully earned all Bonuses then
remaining unpaid, and such Bonuses shall be paid to Recipient within 60 days of
the date (x) Recipient’s employment with Company or service as a director of the
Company terminated due to Recipient’s death or (y) Recipient becomes disabled.
Determination of whether Recipient is disabled shall be made by the Company in
its sole discretion.

3. Change of Control Events. Notwithstanding the other provisions of this
Agreement, in the event a Change of Control Event occurs, all Bonuses then
remaining unpaid shall be deemed to have been fully earned upon the occurrence
of such Change of Control Event and shall be paid to Recipient within 60 days
thereafter. For purposes hereof, “Change of Control Event” shall have the
meaning ascribed to such term in Company’s Amended and Restated 2008 Long-Term
Incentive Plan, as amended and restated effective as of May 20, 2010.

4. Nontransferability of Bonuses. Prior to Recipient’s receipt of payment of any
Bonus, Recipient’s rights under this Agreement are not transferable other than
by will or the laws of descent and distribution. Any attempted sale, assignment,
transfer, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, Recipient’s rights under this
Agreement contrary to the provisions of this Section 4 shall be void and without
effect.

5. Section 409A Matters. It is Company’s intent that the Bonuses shall not be
considered “deferred compensation” subject to Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), because, among other reasons,
(a) each Bonus is subject to a “substantial risk of forfeiture” within the
meaning of Section 1.409A-1(d) of the Treasury Regulations until the applicable
Bonus Date for such Bonus; and (b) all Bonuses accordingly should qualify as
short-term deferrals within the meaning of Section 1.409A-1(b)(4) of the
Treasury Regulations. This Agreement shall be interpreted in whatever manner may
be required to give effect to this provision. Any bonuses that are payable
because of Recipient’s disability or because of a Change of Control Event shall
only become payable hereunder if such disability meets the applicable disability
requirements of Section 409A or the Change of Control Event is a change of
control event under Section 409A.

6. Amendments. This Agreement may be amended by a written agreement signed by
Company and Recipient; provided, however, that Company may modify the terms of
this Agreement without the consent of Recipient in any manner that is not
adverse to Recipient.

7. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

- 2 -



--------------------------------------------------------------------------------

8. Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by and construed in accordance
with the internal laws of the State of Oklahoma, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Oklahoma or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Oklahoma.

9. Successors and Assigns. This Agreement shall bind and inure to the benefit of
and be enforceable by Recipient and Company and their respective permitted
successors and assigns.

10. Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile or other electronic media), each of which shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

The parties have executed and delivered this Short-Term Bonus Agreement to be
effective for all purposes as of the date set forth above.

 

“Company”    

GMX RESOURCES INC., an Oklahoma

corporation

    By:         Name:   James Merrill     Title:   Chief Financial Officer      
“Recipient”    

 

 

- 3 -